,Honorable Noah Kennedy, Jr.             OplnlonHo. w-154
County Attorney
 Nuece i County                          Be:   Must the County Treasurer
 Corpus Christi, Texas                         upon demand of the County
                                               Auditor permit the Auditor
                                               to remove the cancelled
                                               bona books, cancelled    bonds
                                               and coupons used dally by
                                               the Treasurer from the
                                               Treasurer’s   office  to the
                                               office  of the County Audi-
Dear Sir:                                      tor?   And related   questions.

              Your oplnlon    request    of May 22,   1957,presents    the
following     questions:
             “1.  Must the County Treasurer,     upon demand
      of the County Auditor, permit the Auditor to re-
      move the cancelled   bona books, cancelled        bonds
      and coupons used daily by the Treasurer from the
      Treasurer’s   office to the office   of the County
      ;iudi.tor, or can the Treasurer insist     that the
      check be made in the Treasurer’s     office       in order
      that the records and cancelled     bonds ancl coupons
      not be removed from the Treasurer’s       office?
              “2.   Should the County Auditor demand that
      the bank statements and cancelled       checks of the
      County’s operating funds from the County deposi-
      tory be given to him first,      and the Auditor exam-
      ine them and deliver      them to the County Treasurer
      for posting:     or should the Treasurer receive   such
      statemen~ts and cancelled     checks from the deposi-
      tory     post them and then submit them to the County
      Audi,“e or for examination?
             "3* Who is the custodian of the County’s
      sowri.ties  that are kept in a lock box at the
      Cwc,ty depository,  the Auditor or the County Treas-
      uer e? It
              The general    duties     of the County Auditor are set forth
in Articles              inclusive,
                1651-1656,                   of Vernon’s Annotated Civil
Statutes.
    Honorable    Noah Kennedy, Jr.,   page 2   ,(WM-154)


                 The general duties   of the County Treasurer are set
    forth   in Articles  1709-1714,   Inclusive, of Vernon’s Aunotated
    Civil   Statutes 0
                The County .Auaitor   by the statutes referred to above,
    has the duty of closely    examI ning all the books and other rec-
    ords of the County Treasurer at least once in each quarter, the
    statutes   specifying with partlcularlty    how certain phases of
    the examination shall be conducted;      and the County Treasurer,
    by Article   1653, Vernon’s Annotated Civil Statutes,     is charged
    with the duty of giving the County Audltor “continual        accesse
i   to the records kept by the County Treasurer.        %ontlnual    accessI
    means that the County Auditor may be present in the office         of
    the County Treasurer at all times when that office       is open.
               The County ,Auditor makes the final check on the re-
    ceipt and disbursement of County funds.     His examination should
    be an-unfettered  one* Dictum in Auneal of liinteu,    262 Pa. 322,
    10.5 Atl. 293 (1918) states:
                  “1-t is therefore the declared policy of the
            law that, where a question arises as to the ac-
            counts of a public officer,   it is to the Interest
            of the public that no unnecessary obstacle    should
            be placed in the way of making a proper lnvestlga-
            tion of these accounts.”
               There is no statutory     provision  authorizing   the County
    Auditor to remove the cancelled     bond books, cancelled     bonds and
    coupons from the Treasurer’s    office    to the office   of the County
    Auditor over the objection   of the County Treasurer who is charged
    with their custody,   Without authorLty or permission of the County
    Treasurer these items may not be removed.
                Bank statements and cancelled   checks are a record   of
    the transactions   between depositor   and depository.   The deposl-
    tar, here the County Treasurer,     Is the only one entitled   to re-
    ceive this record.     An audit Is a systematic examination of a set
    of records.    The Auditor has not the right to receive the bank
    statements and cancelled    checks direct from the depository,
                Article  1752, Vernon’s’ Annotated Civil Statutes,     states
    that the County Treasurer I’. O . shall deliver       the - D . seeuri-
    ties.   o o of the county In his hands a . D to his successor in
    office.   0 ., *I’ mer     v. &m&y of Gal e to         73 Tex. 216, 11
    t&W. 188 (1889) holds that “These articles =I+ referring      to the pres-
    er,t 1712, V.A.C.S. and associated    articles)   are sufficient   to show,
    as we think, that It was contemplated that the County Treasurer
    AouLd be the custodian     of the securities    belonging to the school
    fund of the county.11
                *.   :

Honorable    Noah Rehnedjj, Jr.,,   page 3   (Wbt-1%)


           By similar reasoning the County Treasurer is the
custodian of all securities   belonging to the county, since
the custodian would be the proper person to deliver    the
county's  securities  to the Treasurer's  successor.

                                    SUMMARY

            The County Auditor may not remove the can-
     celled   bond books, cancelled    bonds and coupons
     from the office    of the County Treasurer to his
     own office   over the objections    of the County
     Treasurer.    The County Auditor may not demand
     the bank statement    and cancelled    checks of the
     couuty(s operatlug fund direct      from the county
     depository.    The County Treasurer is the custo-
     dim of the countyrs securities,        kept at the
     county depository.
                                      Yours very truly,
                                      WILL WILSON
                                      AttorneyGeneral     of Texas



                                      -*John R, Lennan
JRL:waxtwb                               Assistant
APPROVEDt
OPINION COMMITTEE:
H. Grady Chandler,       Chairman
J. W. Wheeler
Richard Wells
Byron Pullerton
REVIEZ#HDPORTHBATTORNEY GENERAL
BY:
      Geo. P. Blackburn